DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending, of which claims 1, 6, and 11 are independent claims.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 01/24/2022 have been considered by the examiner.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 26, replace “the first fault” with “a first fault”.
Claim 1, line 35, replace “the second fault” with “a second fault”.
Claim 1, line 55, replace “the third fault” with “a third fault”.
Claim 1, line 66, replace “the fourth fault” with “a fourth fault”.
Claim 6, line 21, replace “the first fault” with “a first fault”.
Claim 6, line 30, replace “the second fault” with “a second fault”.
Claim 11, line 22, replace “the third fault” with “a third fault”.
Claim 11, line 33, replace “the fourth fault” with “a fourth fault”.
Appropriate correction is respectfully requested.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 11 recites, in part, “provide a third alert indicating detection of the third fault, wherein the third alert comprises an indication of one or more of the under-charging of the HVAC system with refrigerant, the high rate of the flow of air provided to the conditioned space, and the expansion valve of the HVAC system being stuck in the open position; and…provide a fourth alert indicating detection of the fourth fault, wherein the fourth alert comprises an indication of one or both of the low rate of the flow of air provided to the conditioned space and the expansion valve of the HVAC system being stuck in the closed position.”  However, independent claim 11 does not make reference to a first alert and a second alert.  If a third and fourth alerts are to be present, a first alert and a second alert would be expected to be provided.  The claim and the dependent claims do not clarify how the third alert and the fourth alerts are provided without a first alert and a second alert.  Appropriate correction through claim amendment is respectfully requested.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-15 of U.S. Patent No. 11/268,721 B2 (US Patent Application No. 16/907,915). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6-15 of U.S. Patent No. 11/268,721 B2 recite very similar functionality and structure as claims 1-15.

Present US Patent Application No. 17/648,781
U.S. Patent No. 11/268,721 B2
Claim 1
A controller of a heating, ventilation, and air conditioning (HVAC) system configured to operate as a heat pump in a heating configuration, the controller communicatively coupled to:
a discharge air temperature sensor positioned and configured to measure a discharge air temperature of a flow of air provided to a conditioned space;
a return air temperature sensor positioned and configured to measure a return air temperature of air received from the conditioned space; and
the controller configured to:
determine whether the HVAC system is operating in a heating or cooling mode; and
in response to determining that the HVAC system is operating in the heating mode:
determine that the HVAC system has been operating in the heating mode for at least a predefined amount of time;
receive the discharge air temperature measured by the discharge air temperature sensor;
receive the return air temperature measured by the return air temperature sensor;
determine a temperature rise value based on the discharge air temperature and the return air temperature;
in response to determining that the temperature rise value is less than a first predefined minimum threshold value:
detect at least one of an under-charging of the HVAC system with refrigerant and a high rate of the flow of air provided to the conditioned space to protect components of the HVAC system; and
provide a first alert indicating detection of the first fault, wherein the first alert comprises an indication of one or more of the under-charging of the HVAC system with refrigerant and the high rate of the flow of air provided to the conditioned space; and

in response to determining that the temperature rise value is greater than a predefined maximum threshold value:
detect at least one of an over-charging of the HVAC system with refrigerant and a low rate of the flow of air provided to the conditioned space to protect the components of the HVAC system; and
provide a second alert indicating detection of the second fault, wherein the second alert comprises an indication of one or more of the over-charging of the HVAC system with refrigerant and the low rate of the flow of air provided to the conditioned space; and
in response to determining that the HVAC system is operating in the cooling mode:
determine that the HVAC system has been operating in the cooling mode for at least the predefined amount of time;
receive the discharge air temperature measured by the discharge air temperature sensor;
receive the return air temperature measured by the return air temperature sensor;
determine a temperature drop value based on the discharge air temperature and the return air temperature;
in response to determining that the temperature drop value is less than a second predefined minimum threshold value:
detect at least one of an under-charging of the HVAC system with refrigerant, a high rate of the flow of air provided to the conditioned space, and an expansion valve of the HVAC system being stuck in an open position to protect the components of the HVAC system; and
provide a third alert indicating detection of the third fault, wherein the third alert comprises an indication of one or more of the under-charging of the HVAC system with refrigerant, the high rate of the flow of air provided to the conditioned space, and the expansion valve of the HVAC system being stuck in the open position; and
in response to determining that the discharge air temperature is less than a predefined threshold value:
detect at least one of a low rate of the flow of air provided to the conditioned space and an expansion valve of the HVAC system being stuck in a closed position to protect the components of the HVAC system; and

provide a fourth alert indicating detection of the fourth fault, wherein the fourth alert comprises an indication of one or both of the low rate of the flow of air provided to the conditioned space and the expansion valve of the HVAC system being stuck in the closed position.

Claim 6
A controller of a heating, ventilation, and air conditioning (HVAC) system comprising a furnace, the controller communicatively coupled to:

a discharge air temperature sensor positioned and configured to measure a discharge air temperature of a flow of air provided to a conditioned space;
a return air temperature sensor positioned and configured to measure a return air temperature of air received from the conditioned space; and
the controller configured to:
determine whether the HVAC system is operating in a heating or cooling mode; and
in response to determining that the HVAC system is operating in the heating mode:
determine that the HVAC system has been operating in the heating mode for at least a predefined amount of time;
receive the discharge air temperature measured by the discharge air temperature sensor;
receive the return air temperature measured by the return air temperature sensor;
determine a temperature rise value based on the discharge air temperature and the return air temperature;
in response to determining that the temperature rise value is less than a first predefined minimum threshold value:
detect at least one of an under-firing of the furnace and a high rate of flow is provided to the conditioned space as a first fault to protect components of the HVAC system; and

provide a first alert indicating detection of the first fault, wherein the first alert comprises an indication of the at least one of the under-firing of the furnace and the high rate of the flow of air provided to the conditioned space; and

in response to determining that the temperature rise value is greater than a predefined maximum threshold value:
detect at least one of an over-firing of the furnace and a low rate of the flow of air is provided to the conditioned space as a second fault to protect the components of the HVAC system; and
provide a second alert indicating detection of the second fault, wherein the second alert comprises an indication of the at least one of the over-firing of the furnace and the low rate of the flow of air provided to the conditioned space; and
in response to determining that the HVAC system is operating in the cooling mode:
determine that the HVAC system has been operating in the cooling mode for at least the predefined amount of time;
receive the discharge air temperature measured by the discharge air temperature sensor;
receive the return air temperature measured by the return air temperature sensor;
determine a temperature drop value based on the discharge air temperature and the return air temperature;
in response to determining that the temperature drop value is less than a second predefined minimum threshold value:
detect at least one of an under-charging of the HVAC system with refrigerant, a high rate of the flow of air across an evaporator, and an expansion valve of the HVAC system being stuck in an open position as a third fault to prevent damage of the components of the HVAC system;
provide a third alert indicating detection of the third fault, wherein the third alert comprises an indication of the at least one of the under-charging of the HVAC system with refrigerant, the high rate of the flow of air provided to the conditioned space, and the expansion valve of the HVAC system being stuck in the open position; and
in response to determining that the discharge air temperature is less than a predefined threshold value:
detect at least one of the low rate of the flow of air provided to the conditioned space and the expansion valve of the HVAC system being stuck in a closed position as a fourth fault to protect the components of the HVAC system; and
provide a fourth alert indicating detection of the fourth fault, wherein the fourth alert comprises an indication of the at least one of the low rate of the flow of air provided to the conditioned space and the expansion valve of the HVAC system being stuck in the closed position.

Claim 2
The controller of claim 1, further configured to, prior to providing the first alert, the second alert, the third alert, or the fourth alert:
determine that the discharge air temperature changes by less than a threshold amount for a predefined time interval; and
determine that the return air temperature changes by less than the threshold amount for the predefined time interval.

Claim 7
The controller of claim 6, further configured to, prior to providing the first alert, the second alert, the third alert, or the fourth alert:
determine that the discharge air temperature changes by less than a threshold amount for a predefined time interval; and
determine that the return air temperature changes by less than the threshold amount for the predefined time interval.

Claim 3
The controller of claim 1, further configured to:
determine the temperature rise value as a difference between the discharge air temperature and the return air temperature; and
determine the temperature drop value as a difference between the return air temperature and the discharge air temperature.

Claim 8
The controller of claim 6, further configured to:
determine the temperature rise value as a difference between the discharge air temperature and the return air temperature; and
determine the temperature drop value as a difference between the return air temperature and the discharge air temperature.

Claim 4
The controller of claim 1, further communicatively coupled to a thermostat configured to measure an indoor air temperature of the conditioned space;
the controller further configured to:
determine that the return air temperature is outside a predefined range of values; and
in response to determining that the return air temperature is outside a predefined range of temperature values:
determine the temperature rise value as a difference between the discharge air temperature and the indoor air temperature; and
determine the temperature drop value as a difference between the indoor air temperature and the discharge air temperature.

Claim 9
The controller of claim 6, further communicatively coupled to a thermostat configured to measure an indoor air temperature of the conditioned space;
the controller further configured to:
determine that the return air temperature is outside a predefined range of values; and
in response to determining that the return air temperature is outside a predefined range of temperature values:
determine the temperature rise value as a difference between the discharge air temperature and the indoor air temperature; and
determine the temperature drop value as a difference between the indoor air temperature and the discharge air temperature.

Claim 5
The controller of claim 1, further configured to:
prior to determining that the first fault is detected, determine that the temperature rise value is less than the first predefined minimum threshold value for at least a threshold number of times;
prior to determining that the second fault is detected, determine that the temperature rise value is greater than the predefined maximum threshold value for at least the threshold number of times;
prior to determining that the third fault is detected, determine that the temperature drop value is less than the second predefined minimum threshold value for at least a threshold number of times; and
prior to determining that the fourth fault is detected, determine that the discharge air temperature is less than the predefined threshold value for at least the threshold number of times.

Claim 10
The controller of claim 6, further configured to:
prior to determining that the first fault is detected, determine that the temperature rise value is less than the first predefined minimum threshold value for at least a threshold number of times;
prior to determining that the second fault is detected, determine that the temperature rise value is greater than the predefined maximum threshold value for at least the threshold number of times;
prior to determining that the third fault is detected, determine that the temperature drop value is less than the second predefined minimum threshold value for at least a threshold number of times; and
prior to determining that the fourth fault is detected, determine that the discharge air temperature is less than the predefined threshold value for at least the threshold number of times.

Claim 6
A controller of a heating, ventilation, and air conditioning (HVAC) system configured to operate as a heat pump in a heating configuration, the controller communicatively coupled to:





a discharge air temperature sensor positioned and configured to measure a discharge air temperature of a flow of air provided to a conditioned space;
a return air temperature sensor positioned and configured to measure a return air temperature of air received from the conditioned space; and
the controller configured to:



determine that the HVAC system is operating in a heating mode;

receive the discharge air temperature measured by the discharge air temperature sensor;
receive the return air temperature measured by the return air temperature sensor;
determine a temperature rise value based on the discharge air temperature and the return air temperature;
in response to determining that the temperature rise value is less than a first predefined minimum threshold value:
detect at least one of an under-charging of the HVAC system with refrigerant and a high rate of the flow of air provided to the conditioned space to protect components of the HVAC system; and
provide a first alert indicating detection of the first fault, wherein the first alert comprises an indication of one or more of the under-charging of the HVAC system with refrigerant and the high rate of the flow of air provided to the conditioned space; and
in response to determining that the temperature rise value is greater than a predefined maximum threshold value:
detect at least one of an over-charging of the HVAC system with refrigerant and a low rate of the flow of air provided to the conditioned space to protect the components of the HVAC system; and
provide a second alert indicating detection of the second fault, wherein the second alert comprises an indication of one or more of the over-charging of the HVAC system with refrigerant and the low rate of the flow of air provided to the conditioned space.

Claim 11
A heating, ventilation, and air conditioning (HVAC) system, the HVAC system comprising:
a heating element configured, when the HVAC system is operating in a heating mode, to heat a flow of air provided to a space, wherein the HVAC system is configured to operate as a heat pump in a heating configuration;

a discharge air temperature sensor positioned and configured to measure a discharge air temperature of the flow of air provided to the space;
a return air temperature sensor positioned and configured to measure a return air temperature of air received from the space; and

a controller communicatively coupled to the discharge air temperature sensor and the return air temperature sensor, the controller configured to:
determine that the HVAC system has been operating in the heating mode for at least a predefined amount of time;
receive the discharge air temperature measured by the discharge air temperature sensor;
receive the return air temperature measured by the return air temperature sensor;
determine a temperature rise value based on the discharge air temperature and the return air temperature;
in response to determining that the temperature rise value is less than a predefined minimum threshold value;
detect at least one of an under-charging of the HVAC system with refrigerant and a high rate of flow of air across is provided to the space as a first fault to protect components of the HVAC system; and
provide a first alert indicating detection of the first fault, wherein the first alert comprises an indication of the at least one of the under-charging of the HVAC system with refrigerant and the high rate of the flow of air provided to the space; and
in response to determining that the temperature rise value is greater than a predefined maximum threshold value:
detect at least one of an over-charging of the HVAC system with refrigerant and a low rate of the flow of air is provided to the space as a second fault to protect the components of the HVAC system; and
provide a second alert indicating detection of the second fault, wherein the second alert comprises an indication of the at least one of the over-charging of the HVAC system with refrigerant and the low rate of the flow of air provided to the space.

Claim 7
The controller of claim 6, further configured to, prior to providing the first alert or the second alert:
determine that the discharge air temperature changes by less than a threshold amount for a predefined time interval; and
determine that the return air temperature changes by less than the threshold amount for the predefined time interval.

Claim 12
The HVAC system of claim 11, the controller further configured to, prior to providing the first alert or the second alert:
determine that the discharge air temperature changes by less than a threshold amount for a predefined time interval; and
determine that the return air temperature changes by less than the threshold amount for the predefined time interval.

Claim 8
The controller of claim 6, further configured to determine the temperature rise value as a difference between the discharge air temperature and the return air temperature.

Claim 13
The HVAC system of claim 11, the controller further configured to determine the temperature rise value as a difference between the discharge air temperature and the return air temperature.

Claim 9
The controller of claim 6, further communicatively coupled to a thermostat configured to measure an indoor air temperature of the conditioned space, wherein the controller is further configured to:

determine that the return air temperature is outside a predefined range of values; and
in response to determining that the return air temperature is outside a predefined range of temperature values, determine the temperature rise value as a difference between the discharge air temperature and the indoor air temperature.
Claim 14
The HVAC system of claim 11, further comprising:
a thermostat configured to measure an indoor air temperature of the space; and
the controller coupled to the thermostat and further configured to:
determine that the return air temperature is outside a predefined range of values; and
in response to determining that the return air temperature is outside a predefined range of temperature values, determine the temperature rise value as a difference between the discharge air temperature and the indoor air temperature.
Claim 10
The controller of claim 6, further configured to:
prior to determining that the first fault is detected, determine that the temperature rise value is less than the first predefined minimum threshold value for at least a threshold number of times; and
prior to determining that the second fault is detected, determine that the temperature rise value is greater than the predefined maximum threshold value for at least the threshold number of times.

Claim 15
The HVAC system of claim 11, the controller further configured to:
prior to determining that the first fault is detected, determine that the temperature rise value is less than the predefined minimum threshold value for at least a threshold number of times; and
prior to determining that the second fault is detected, determine that the temperature rise value is greater than the predefined maximum threshold value for at least the threshold number of times.
Claim 11
A controller of a heating, ventilation, and air conditioning (HVAC) system configured to operate as a heat pump in a heating configuration, the controller communicatively coupled to:
a discharge air temperature sensor positioned and configured to measure a discharge air temperature of a flow of air provided to a conditioned space;
a return air temperature sensor positioned and configured to measure a return air temperature of air received from the conditioned space; and
the controller configured to:
determine that the HVAC system is operating in a cooling mode;





receive the discharge air temperature measured by the discharge air temperature sensor;
receive the return air temperature measured by the return air temperature sensor;
determine a temperature drop value based on the discharge air temperature and the return air temperature;
in response to determining that the temperature drop value is less than a second predefined minimum threshold value:
detect at least one of an under-charging of the HVAC system with refrigerant, a high rate of the flow of air provided to the conditioned space, and 












































an expansion valve of the HVAC system being stuck in an open position to protect the components of the HVAC system; and

provide a third alert indicating detection of the third fault, wherein the third alert comprises an indication of one or more of the under-charging of the HVAC system with refrigerant, the high rate of the flow of air provided to the conditioned space, and the expansion valve of the HVAC system being 
stuck in the open position; and
in response to determining that the discharge air temperature is less than a predefined threshold value:

detect at least one of a low rate of the flow of air provided to the conditioned space and an expansion valve of the HVAC system being stuck in a closed position to protect the components of the HVAC system; and

provide a fourth alert indicating detection of the fourth fault, wherein the fourth alert comprises an indication of one or both of the low rate of the flow of air provided to the conditioned space and the expansion valve of the HVAC system being stuck in the closed position.

Claim 6
A controller of a heating, ventilation, and air conditioning (HVAC) system comprising a furnace, the controller communicatively coupled to:

a discharge air temperature sensor positioned and configured to measure a discharge air temperature of a flow of air provided to a conditioned space;
a return air temperature sensor positioned and configured to measure a return air temperature of air received from the conditioned space; and
the controller configured to:
determine whether the HVAC system is operating in a heating or cooling mode; and
in response to determining that the HVAC system is operating in the heating mode:
determine that the HVAC system has been operating in the heating mode for at least a predefined amount of time;
receive the discharge air temperature measured by the discharge air temperature sensor;
receive the return air temperature measured by the return air temperature sensor;
determine a temperature rise value based on the discharge air temperature and the return air temperature;
in response to determining that the temperature rise value is less than a first predefined minimum threshold value:
detect at least one of an under-firing of the furnace and a high rate of flow is provided to the conditioned space as a first fault to protect components of the HVAC system; and



provide a first alert indicating detection of the first fault, wherein the first alert comprises an indication of the at least one of the under-firing of the furnace and the high rate of the flow of air provided to the conditioned space; and
in response to determining that the temperature rise value is greater than a predefined maximum threshold value:
detect at least one of an over-firing of the furnace and a low rate of the flow of air is provided to the conditioned space as a second fault to protect the components of the HVAC system; and
provide a second alert indicating detection of the second fault, wherein the second alert comprises an indication of the at least one of the over-firing of the furnace and the low rate of the flow of air provided to the conditioned space; and
in response to determining that the HVAC system is operating in the cooling mode:
determine that the HVAC system has been operating in the cooling mode for at least the predefined amount of time;
receive the discharge air temperature measured by the discharge air temperature sensor;
receive the return air temperature measured by the return air temperature sensor;
determine a temperature drop value based on the discharge air temperature and the return air temperature;
in response to determining that the temperature drop value is less than a second predefined minimum threshold value:
detect at least one of an under-charging of the HVAC system with refrigerant, a high rate of the flow of air across an evaporator, and an expansion valve of the HVAC system being stuck in an open position as a third fault to prevent damage of the components of the HVAC system;
provide a third alert indicating detection of the third fault, wherein the third alert comprises an indication of the at least one of the under-charging of the HVAC system with refrigerant, the high rate of the flow of air provided to the conditioned space, and the expansion valve of the HVAC system being stuck in the open position; and
in response to determining that the discharge air temperature is less than a predefined threshold value:
detect at least one of the low rate of the flow of air provided to the conditioned space and the expansion valve of the HVAC system being stuck in a closed position as a fourth fault to protect the components of the HVAC system; and
provide a fourth alert indicating detection of the fourth fault, wherein the fourth alert comprises an indication of the at least one of the low rate of the flow of air provided to the conditioned space and the expansion valve of the HVAC system being stuck in the closed position.



Claim 12
The controller of claim 11, further configured to, prior to providing the third alert or the fourth alert:
determine that the discharge air temperature changes by less than a threshold amount for a predefined time interval; and
determine that the return air temperature changes by less than the threshold amount for the predefined time interval.

Claim 7
The controller of claim 6, further configured to, prior to providing the first alert, the second alert, the third alert, or the fourth alert:
determine that the discharge air temperature changes by less than a threshold amount for a predefined time interval; and
determine that the return air temperature changes by less than the threshold amount for the predefined time interval.

Claim 13
The controller of claim 11, further configured to 
determine the temperature drop value as a difference between the return air temperature and the discharge air temperature.

Claim 8
The controller of claim 6, further configured to:
determine the temperature rise value as a difference between the discharge air temperature and the return air temperature; and
determine the temperature drop value as a difference between the return air temperature and the discharge air temperature.

Claim 14
The controller of claim 11, further communicatively coupled to a thermostat configured to measure an indoor air temperature of the conditioned space, wherein the controller is further configured to:
determine that the return air temperature is outside a predefined range of values; and
in response to determining that the return air temperature is outside a predefined range of temperature values, 




determine the temperature drop value as a difference between the indoor air temperature and the discharge air temperature.

Claim 9
The controller of claim 6, further communicatively coupled to a thermostat configured to measure an indoor air temperature of the conditioned space;
the controller further configured to:
determine that the return air temperature is outside a predefined range of values; and
in response to determining that the return air temperature is outside a predefined range of temperature values:
determine the temperature rise value as a difference between the discharge air temperature and the indoor air temperature; and
determine the temperature drop value as a difference between the indoor air temperature and the discharge air temperature.


Claim 15
The controller of claim 11, further configured to:










prior to determining that the third fault is detected, determine that the temperature drop value is less than the second predefined minimum threshold value for at least a threshold number of times; and
prior to determining that the fourth fault is detected, determine that the discharge air temperature is less than the predefined threshold value for at least the threshold number of times.

Claim 10
The controller of claim 6, further configured to:
prior to determining that the first fault is detected, determine that the temperature rise value is less than the first predefined minimum threshold value for at least a threshold number of times;
prior to determining that the second fault is detected, determine that the temperature rise value is greater than the predefined maximum threshold value for at least the threshold number of times;
prior to determining that the third fault is detected, determine that the temperature drop value is less than the second predefined minimum threshold value for at least a threshold number of times; and
prior to determining that the fourth fault is detected, determine that the discharge air temperature is less than the predefined threshold value for at least the threshold number of times.



Compared to the claims of US Patent No. 11/268,721 B2, independent claims 1, 6, and 11 and related dependent claims of the instant US Patent Application No. 16/901,168 would be anticipated. 
Therefore, independent claims 1, 6, and 11 and related dependent claims of the instant application are rejected on the grounds of nonstatutory double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2018/0032969 to Gillette et al. describes a heating, ventilation, and air conditioning (HVAC) system includes a controller associated with a residence. The controller is configured to determine an expected value range for an operating parameter of a component of the HVAC system. Additionally, the controller is configured to receive a signal from a sensor indicative of a current value of the operating parameter of the component and determine if the current value of the operating parameter is outside the expected value range. Moreover, based on the determination that the current value is outside the expected value range, the controller is configured to initiate a diagnostic mode of the controller. In the diagnostic mode, the controller is configured to collect diagnostic data associated with the HVAC system.
Schein, J., Bushby, S.T., Castro, N.S. and House, J.M., 2006. A rule-based fault detection method for air handling units. Energy and buildings, 38(12), pp.1485-1492, describes air handling unit performance assessment rules (APAR) as a fault detection tool that uses a set of expert rules derived from mass and energy balances to detect faults in air handling units (AHUs). Control signals are used to determine the mode of operation of the AHU. A subset of the expert rules which correspond to that mode of operation are then evaluated to determine whether a fault exists. APAR is computationally simple enough that it scan be embedded in commercial building automation and control systems and relies only upon the sensor data and control signals that are commonly available in these systems.
US Patent Publication No. 2021/0333007 A1 to Conrad describes an HVAC system for a multi-unit building having a riser stack in flow communication with a single unit HVAC system. The single unit HVAC system has a first heat exchanger thermally connected to the riser stack, a second heat exchanger thermally connected to a fluid distribution system within the unit, and a closed loop fluid flow path extending between the first and second heat exchangers. The first heat exchanger exchanges heat between a riser stack fluid in the riser stack and the closed loop fluid in the closed loop fluid flow path and the second heat exchanger exchanges heat between the closed loop fluid and a distribution fluid of the fluid distribution system.
US Patent No. 6,223,544 to Seem describes a fault detection implemented on a finite state machine controller for an air handling system. The method employs data, regarding the system performance in the current state and upon a transition occurring, to determine whether a fault condition exists. The fault detection may be based on saturation of the system control or on a comparison of actual performance to a mathematical model of the air handling system. As a consequence, the control does not have to be in steady-state operation to perform fault detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117